Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603)

In regards to claim 1, Tod et al discloses a system, comprising a computer 
including a processor and a memory, the memory storing instructions executable by the processor, (see at least: Fig. 1, and Par. 0039), to: 


based on a stationary sensor location and orientation from a map, determine a second location and a second orientation of the vehicle in the coordinate system, (see at least: Fig. 3, and Par. 0054-0055, the camera 312, which may be a camera that is mounted within an industrial facility, such as a security or other monitoring camera, [i.e., fixed camera or stationary sensor], captures an image of the vehicle 300, which may be processed by the processor 314. If the vehicle 300 includes fiducial markers, and the fiducial markers are captured in the image, then the computer terminal 322 may determine the spatial location, “second location”, and orientation, “second orientation”, of the vehicle 300 relative to the camera 312 and/or relative to the environment, “map”, in which the vehicle 300 is operating. For example, if the location of the camera 312 is fixed (such as in the case of a security camera), the location of the camera relative to the environment is known, [i.e., implicitly determining second location and a second orientation of the vehicle in the coordinate system, based on the fixed camera, “stationary sensor”, location and orientation from the environment, “a map”]. Note that the vehicle 
Tod et al does not expressly discloses based on an image from a stationary sensor, detect a marker displayed on one or more digital displays on a vehicle. 
However, Tod et al discloses a display device 322, which enables displaying the fiducial markers in the image of the vehicle 300 captured by the camera 312, [i.e., the fiducial markers are implicitly displayed in the image of the vehicle 300 captured by the camera 312], (see at least: Fig. 3, and Par. 0055). Tod et al further discloses, in another embodiment, a visual recognition of fiducial markers placed on the vehicle, (Par. 0089), such that the image is generally captured using a fixed camera, (e.g., security camera), (Par. 0091), [which is technically equivalent to the detecting a marker displayed on one or more digital displays on a vehicle based on an image from a stationary sensor]. 

In regards to claim 2, Tod et al further discloses wherein the marker is an identifier of the vehicle, (see at least: Par. 0055, If the vehicle 300 includes fiducial markers, and the fiducial markers are captured in the image, then the computer terminal 322 may determine the spatial location and orientation of the vehicle 300, [i.e., the fiducial markers implicitly act as an identifier of the vehicle]).

In regards to claim 4, Tod et al further discloses wherein the instructions further include instructions to, upon determining the second location and the second orientation of the vehicle in the coordinate system, (Par. 0055), include the vehicle in the map, (Para. 0056, and 0059-0060, the graphic displayed on the display device 422 also includes 

In regards to claim 6, Tod et al further discloses wherein the instructions further include instructions to provide the map to the vehicle and operate the vehicle based on the map, (see at least: Fig. 7, and Par. 0078, the graphic shown in FIG. 7 is based on a plan-view map 706 of the facility, for example, using the map of the facility stored on a vehicle and/or a fleet-management system in communication with the monitoring device 778, [i.e., providing the map to the vehicle and implicitly operate the vehicle based on the map]).

In regards to claim 8, Tod et al further discloses wherein the orientation includes a pitch, a yaw, and a roll, (see at least: Par. 0045, determining orientation in terms of vertical, lateral, and longitudinal angular displacements such as yaw, pitch, and roll)

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a method”. However, Tod et al discloses “a method”, (see at least: Abstract)
Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is rejected for at least similar rational.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 8. As such, claim 20 is rejected for at least similar rational.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Gao, (US-PGPUB 2019/0355173)
Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to receive the map from a remote computer, wherein the remote computer is programmed to perform simultaneous localization and mapping (SLAM) to generate the map, including the stationary sensor location and orientation, and to transmit the map to the computer.
Gao discloses wherein the instructions further include instructions to receive 
the map from a remote computer, (see at least: Fig. 1, receiving the map from the map data using server 150, “remote computer”, as the devices 110 communicate with a server(s) 150 via a network); wherein the remote computer is programmed to perform simultaneous localization and mapping (SLAM) to generate the map, (see at least: Par. 0031, using a SLAM (including visual SLAM) algorithm, in which the output from the SLAM algorithm may be a sensor pose (position and orientation) relative to the environment, as well a SLAM Map (e.g. 3D point cloud map), [i.e., performing simultaneous localization and mapping (SLAM) to generate the map]), and transmit the map to the computer, (Par. 
Tod et al and Gao are combinable because they are both concerned with controlling a vehicle or robot. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to include the SLAM algorithm, as though by Gao, in order to determine the sensor pose (position and orientation) relative to the environment, as well a SLAM Map, (Gao, Par. 0031).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Williams, (US-PGPUB 2018/0259976)
Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to determine dimensions of the vehicle based on the marker
However, Williams discloses determining dimensions of the vehicle based on the marker, (see at least: 0498, the roadway may be marked so as to represent vehicle dimensions, [i.e., the dimensions of the vehicle may be determined based on markers]
Tod et al and Williams are combinable because they are both concerned with controlling a vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to mark the roadway, as though by Williams, in order to represent vehicle dimensions, (Par. 0498).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Newell et al, (US Patent 10,091,554)

In regards to claim 7, Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to identify the one or more digital displays based on video data from the stationary sensor
However, Newell discloses the identifying the one or more digital displays based on video data from the stationary sensor, (col. 25, lines 61-65)
Tod et al and Newell are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to use the image analysis, as though by Newell, in order to identify visual digital display, (col. 25, lines 61-65).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 7. As such, claim 19 is rejected for at least similar rational.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Sameer, (US-PGPUB 2020/0334485)

In regards to claim 9, Tod et al discloses the limitations of claim 1.
Furthermore, Tod et al discloses wherein the instructions further include instructions to determine the first location and the first orientation of the marker, (see at 
Tod et al does not expressly discloses that the first location and the first orientation of the marker is determined based on at least one of marker indicia and dimensions of the marker.
Sameer discloses the determining the first location and the first orientation of the marker based on at least one of marker indicia and dimensions of the marker, (Par. 0053, the information that is received identifying the vehicle from the raster image may identify the location of the vehicle and, in some embodiments, may define the marker, such as the size, shape and orientation of the marker as well as its location within the raster image, [i.e., identify the location and orientation of the marker based on the shape and size of the vehicle, “marker indicia”])
Tod et al and Sameer are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to use the information that is received identifying the vehicle from raster image, as though by Sameer, in order to identify the location and orientation of the marker based on the shape and size of the vehicle, (Sameer, Par. 0053)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 9. As such, claim 14 is rejected for at least similar rational.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Hu et al, (US-PGPUB 2020/0396384), (based on Prov. Appl. 62/860,193)

In regards to claim 10, Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to determine the first location and the first orientation of the marker by inputting the image from the stationary sensor into a machine learning program.
However, Hu et al discloses wherein the instructions further include instructions to determine the first location and the first orientation of the marker by inputting the image from the stationary sensor into a machine learning program, (see at least: Par. 0199-0200, “equivalent to Par. 0209-0210 Prov. Appl. 62/860,193”, OpenCV marker-based pose estimation application was evaluated by triggering the resolution change based on the physical distance between the maker and the sensor, using a resolution selection algorithm, by teaching the machine to decide when to change the sensor resolution in a machine learning environment.).
Tod et al and Hu et al are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to use resolution selection algorithm, as though by Hu et al, in order to determined marker-based pose, using machine learning, (Hu et al, Par. 0209).

Regarding claim 15,.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Matta, (US Patent 11,136,022)

In regards to claim 11, Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to identify the marker based on a visual pattern of the marker.
However, Matta discloses wherein the instructions further include instructions to identify the marker based on a visual pattern of the marker, (see at least: Fig. 4a, col. 7, line 66 through col. 8, line 4, and col. 8, lines 31-41, template matching is performed on this binary image using a template image that is created in parallel at 404. The match obtained from template matching is treated as a potential marker candidate in the frame).
Tod et al and Matta are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to perform template matching, as though by Matta, in order to obtain a potential marker candidate, (Matta, col. 8, lines 2-4).

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 11. As such, claim 17 is rejected for at least similar rational.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al, (US-PGPUB 2019/0250603) in view of Schneider, (US Patent 6,351,573)


In regards to claim 12, Tod et al discloses the limitations of claim 1.
Tod et al does not expressly disclose wherein the instructions further include instructions to identify the marker based on comparing marker indicia in the image to marker indicia in stored marker images.
However, Schneider discloses the identifying the marker based on comparing marker indicia in the image to marker indicia in stored marker images, (col. 11, lines 3-5, classifying segmented lead image to identify one or more fiducial markers, by matching, “comparing”, each fiducial marker in the real time lead image in position, orientation and size with a corresponding fiducial marker in the lead image library)
Tod et al and Schneider are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tod et al, to match each fiducial marker in the real time lead image in position, orientation and size with a corresponding fiducial marker in the lead image library, as though by Schneider, in order to classify the segmented lead image, (Schneider, col. 11, lines 3-5).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 12. As such, claim 18 is rejected for at least similar rational.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/19/2021